t c memo united_states tax_court thomas j mitchell and janice m mitchell petitioners v commissioner of internal revenue respondent docket no filed date ps move the court for litigation costs under sec_7430 i r c r had determined a deficiency in ps’ and federal income taxes and accuracy-related_penalties with respect thereto r’s determination was primarily attributable to an unclear application of a recent statutory amendment we rejected r’s application of that amendment and held that ps were not liable for the resulting deficiencies or accuracy- related penalties held r’s position as to the deficiencies was substantially justified hence ps are not entitled to an award of litigation costs with respect thereto held further r’s position as to the accuracy-related_penalties was not substantially justified hence we shall award litigation costs to ps to the extent that their claimed costs are attributable to the accuracy-related_penalties issue arthur g jaros jr for petitioners william i miller for respondent memorandum opinion laro judge petitioners move the court under sec_7430 for an award of dollar_figure in litigation costs respondent objects thereto and has filed with the court a memorandum respondent’s memorandum in support of his objection we must decide whether respondent’s positions in this proceeding were substantially justified we hold they were not to the extent discussed herein and award petitioners dollar_figure of litigation costs unless otherwise indicated section references are to the internal_revenue_code in effect for the relevant years rule references are to the tax_court rules_of_practice and procedure and dollar amounts are rounded references to petitioner are to thomas j mitchell background while residing in lockport illinois petitioners petitioned the court to redetermine respondent’s determination that they were liable for federal_income_tax deficiencies of dollar_figure for and dollar_figure for and accuracy-related_penalties of dollar_figure for and dollar_figure for for substantial_understatement_of_income_tax respondent’s determination was primarily attributable to his determination that petitioner’s tax_home was in century city california rather than in orland park tllinois as petitioners asserted in mitchell v commissioner tcmemo_1999_283 we held that petitioner’s tax_home was in orland park illinois and accordingly that petitioners were not liable for the resulting deficiencies or accuracy-related_penalties petitioners filed the instant motion with the court shortly thereafter discussion we may grant petitioners’ motion if they meet the statutory requirements for an award of litigation costs see sec_7430 b and c the parties agree that petitioners meet those requirements if and to the extent that respondent's positions in this proceeding were not substantially justified respondent advanced two positions in this case one as to the situs of petitioner’s tax_home and the other as to the applicability of the accuracy-related_penalties we may award litigation costs to petitioners to the extent that either of those positions was not substantially justified ie it did not have a reasonable basis in law and fact see 487_us_552 106_tc_76 we test the justification for each position independently see 110_tc_94 swanson v commissioner supra pincite we begin with respondent’s determination that petitioner’s tax_home was in century city the thrust of respondent’s position on this issue was that petitioner’s house was in tllinois and pursuant to sec_162 that his work in and around century city was considered indefinite because it occurred in at least different years petitioner’s tax_home would have been in the century city area if his work there was indefinite as opposed to temporary see 49_tc_557 and the cases cited therein we do not believe that respondent’s position on this issue was unreasonable in either fact or law as respondent points out in respondent’s memorandum our memorandum opinion in this case mitchell v commissioner tcmemo_1999_283 was the first to apply a amendment to sec_162 to the case of an independent_contractor such as petitioner in accordance with that amendment a taxpayer shall not be treated as being temporarily away from home during any period of employment if such period exceeds one year we agree with respondent that it was not unreasonable for him to have interpreted this amendment adversely to petitioners under the facts herein see 102_tc_391 as to respondent’s position on the applicability of the accuracy-related_penalties we conclude differently respondent sets forth in respondent’s memorandum no legitimate justification for his position on this issue asserting in part that the fact that there was no prior case authority under the facts of this case would appear to defeat petitioners’ argument that respondent’s position on this issue was unreasonable we disagree we do not believe it reasonable for respondent to assert an accuracy-related_penalty under sec_6662 ina case of first impression involving the unclear application of an amendment to the internal_revenue_code see bunney v commissioner t c 110_tc_110 103_tc_711 see also 108_f3d_234 9th cir given the lack of any precedent disfavoring petitioners or favoring respondent it was unreasonable for respondent to have prosecuted his determination that petitioners had not with substantial_authority or in good_faith taken a position that petitioner’s tax_home was in orland park illinois the accuracy-related_penalty provisions do not apply to a nontax shelter case to the extent that a taxpayer has substantial_authority for a position see sec_6662 b and c and substantial_authority exists when the weight of authorities supporting that position is substantial vis-a-vis the weight of authorities supporting a contrary position see sec_1_6662-4 d income_tax regs petitioners acted reasonably and in good_faith in taking their position subject_to a narrow exception that is not pertinent here the accuracy-related_penalty under sec_6662 is inapplicable with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 see also sec_6664 respondent’s position as to the accuracy- related penalties was unreasonable in both fact and law we turn to apportion petitioner’s litigation costs to the accuracy-related_penalties issue respondent does not contest the reasonableness of petitioners’ costs for the entire litigation and neither do we we do not believe however that many of those costs are attributable to petitioners’ defense of respondent’s determination of the accuracy-related_penalties petitioners’ itemized statement of litigation costs does not set forth with any specificity the amount of those costs that is attributable to the accuracy-related_penalties issue thus we proceed to determine that apportioned amount on the basis of the record see 135_f3d_329 5th cir affg tcmemo_1995_184 and the cases cited therein see also dixon v commissioner tcmemo_2000_116 lozon v commissioner tcmemo_1997_537 petitioners devoted little time at trial to the accuracy- related penalties issue and they spent even less time on that issue on brief they did however devote much of the instant motion to the recovery_of litigation costs due to respondent’s determination of the accuracy-related_penalties we bear in mind the fact that sec_7430 allows taxpayers to recover litigation costs incurred in the preparation and prosecution of a motion requesting such costs see han v commissioner tcmemo_1993_ and we apportion percent of petitioners’ requested costs to the accuracy-related_penalties issue we award petitioners dollar_figure in litigation costs we have considered all arguments in this case and to the extent not discussed above find them to be irrelevant or without merit to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
